

LIMITED WAIVER OF FINANCIAL COVENANT
 
 
November 18, 2008
 


Cavalier Homes, Inc.
Cavalier Home Builders, LLC
Cavalier Real Estate Co., Inc.
Quality Housing Supply, LLC
CIS Financial Services, Inc.
Ridge Point Manufacturing, LLC
32 Wilson Blvd., Suite 100
Addison, Alabama 35540


 
Re:
Loan and Security Agreement dated as of March 31, 2000, as amended, between
First Commercial Bank, as Lender, and Cavalier Homes, Inc., Cavalier Properties,
Inc., Cavalier Home Builders, LLC, Cavalier Real Estate Co., Inc., Quality
Housing Supply, LLC, CIS Financial Services, Inc., BRC Components, Inc., The
Home Place, LLC, and Ridge Point Manufacturing, LLC, as Borrowers (the “Loan
Agreement”)

 
Ladies and Gentlemen:
 
The above-referenced Loan Agreement restricts the ability of Borrower to redeem,
purchase or retire any of its capital stock which exceed, in the aggregate for
all such payments, fifty percent (50%) of the average of its consolidated net
income for the two most recent fiscal years.  You have requested that we
temporarily waive this restriction in order to purchase the repurchase by
Cavalier Homes, Inc., of up to $2,000,000 in principal amount of its
shares.  Lender is willing to consent to your request based on the following:
 
1.           We agree to a one-time waiver of the restriction on your ability to
purchase common shares of stock of Cavalier Homes, Inc., so as to permit the
repurchase of said shares in an aggregate principal amount not to exceed
$2,000,000.
 
2.           The repurchase may occur at any time between the date of this
letter and April 15, 2009.
 
3.           The waiver shall extend only to the repurchase of shares and shall
not be deemed to permit the payment of any dividends of the making of any other
payments or distributions on account of your capital stock.
 
4.           The repurchase must not result in breach or violation of any of the
provisions of the Loan Agreement, other than the provisions of Section 7.2(I)
waived above, and you must be in strict compliance with all covenants in the
Loan Agreement, including financial covenants, after the repurchase.
 

1706331 v1
 
 

--------------------------------------------------------------------------------

 

5.           This waiver shall be strictly limited to the provision referenced
above and shall be strictly construed.  No waiver of any covenant should be
implied by this action, nor shall this action waive any other financial or other
covenant contained in the Loan Agreement.
 
Please execute below to confirm your acceptance of the terms on which this
waiver is made and your commitment to meet the specified conditions.  This
waiver shall not be effective until executed by Borrower.
 

 
Yours very truly,
     
FIRST COMMERCIAL BANK
       
By:
/s/ JAMES W. BRUNSTAD
 
Print Name:
James W. Brunstad
 
Title:
Senior Vice President
     



ACKNOWLEDGED AND
AGREED TO:
 
 
 
CAVALIER HOMES, INC.,
a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
             
CAVALIER HOME BUILDERS, LLC,
a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             




1706331 v1
 
2

--------------------------------------------------------------------------------

 



CAVALIER REAL ESTATE CO., INC.,
a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             
QUALITY HOUSING SUPPLY, LLC,
a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
             
CIS FINANCIAL SERVICES, INC.,
an Alabama corporation
       
By:
/s/ JEFF SKELTON
 
Print Name:
Jeff Skelton
 
Title:
Secretary
             
RIDGE POINTE MANUFACTURING, LLC,
an Alabama limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Managing Member
       




1706331 v1
 
3

--------------------------------------------------------------------------------

 
